Citation Nr: 1032501	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-13 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected gastroesophageal reflux 
disease (GERD).

2.  Whether there was clear and unmistakable error (CUE) in a May 
23, 2006, RO rating decision that denied the Veteran's claim of 
entitlement to service connection for a back condition with 
intermittent radiculopathy and sciatica.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for GERD.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
right knee subluxation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to May 1992.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2006, March 2007, and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The Veteran's claimed dental disorder is not a result of loss 
of bone through trauma or disease such as osteomyelitis, and 
secondary service connection for dental treatment is not 
available.

2.  In a May 23, 2006, rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a back 
condition with intermittent radiculopathy and sciatica.  While 
the Veteran filed a timely notice of disagreement with this 
denial in June 2006, she withdrew her claim in a December 2006 
written statement.

3.  The May 23, 2006, RO rating decision denying service 
connection for a back condition with intermittent radiculopathy 
and sciatica, was consistent with and reasonably supported by the 
evidence then of record and the existing legal authority, and it 
did not contain undebatable error that would have manifestly 
changed the outcome.

4.  The Veteran's GERD is manifested by dysphagia, pyrosis, 
regurgitation, chest pain, and arm pain, which is productive of 
considerable impairment of health.

5.  The Veteran's left knee degenerative joint disease is 
manifested by range of motion limited to no less than 110 
degrees, even when taking into account function impairment during 
flare-ups.

6.  The Veteran's left knee disability is productive of slight 
subluxation.

7.  The Veteran's right knee degenerative joint disease is 
manifested by range of motion limited to no less than 100 
degrees, even when taking into account function impairment during 
flare-ups.

8.  The Veteran's right knee subluxation is no more than slight.


CONCLUSIONS OF LAW

1.  Service connection for a dental disorder, claimed as 
secondary to service-connected GERD is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.381, 17.161 (2009).

2.  The RO's May 23, 2006 rating decision that denied service 
connection for a back condition with intermittent radiculopathy 
and sciatica was not clearly and unmistakably erroneous and was 
final.  38 U.S.C.A. §§ 5109A, 7104, 7105 (West 2002); 38 C.F.R. § 
3.104(a), 3.105(a), 3.160(d), 20.302, 20.1103 (2009).

3.  The criteria for a 30 percent initial evaluation for GERD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.114, Diagnostic Code 7346 
(2009).

4.  The criteria for a rating in excess of 10 percent for left 
knee degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.71a, Diagnostic Code 5010-5260 (2009).

5.  The criteria for a 10 percent rating for left knee 
subluxation are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, Diagnostic 
Code 5257 (2009).

6.  The criteria for a rating in excess of 10 percent for right 
knee degenerative joint disease are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.71a, Diagnostic Code 5010-5260 (2009).

7.  The criteria for a rating in excess of 10 percent for right 
knee subluxation are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Given the parameters of the law surrounding CUE claims, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed, in Board decisions (see 
Livesay v. Principi, 15 Vet. App. 165 (2001), or in RO decisions 
(see Parker v. Principi, 15 Vet. App. 407 (2002)).  

With regard to the claims for service connection and increased 
evaluations, notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is necessary 
to substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) and that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

With regard to the claim for service connection for a dental 
disorder, in a June 2006 pre-rating letter, the RO provided 
notice to the Veteran explaining what information and evidence 
was needed to substantiate the claim for service connection, what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA; this 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, and 
informed the Veteran how to substantiate a claim for secondary 
service connection.  The August 2006 rating decision reflects the 
initial adjudication of the claim.

With regard to the Veteran's claims for increased ratings, in a 
January 2007 letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claims for increased ratings.  In a May 2008 
letter, the RO provided the Veteran with notice regarding the 
rating criteria used to evaluate her service-connected 
disabilities.  After issuance of the January 2007 and May 2008 
letters, and opportunity for the Veteran to respond, the April 
2010 statement of the case (SOC) and April 2010 supplemental SOC 
(SSOC) reflects readjudication of the claims.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of numerous VA examinations.  
The Board finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been considered 
and satisfied.

II.  Dental

In her May 2006 written claim, the Veteran alleged that she had a 
dental condition that she felt was secondary to her GERD.

In an April 2007 written statement, the Veteran indicated that 
she had excessive breakdown in the enamel in her teeth that could 
very well be due to excessive vomiting.

In August 2009, the Veteran underwent VA examination.  She 
reported that she had three root canals but did not report any 
enamel breakdown.  On examination, the physician detected no 
enamel breakdown.

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Also, secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  See 38 C.F.R. § 3.310.

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 38 
C.F.R. § 17.161(a).  The types of dental disorders that may be 
compensable are listed in 38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  The Veteran does not contend, and the service 
treatment records do not show, that she suffered in-service 
injury or disease of the jaw, or any of the other conditions 
listed as compensable dental and oral conditions under the rating 
schedule.  See 38 C.F.R. § 4.150.  Therefore, she is not eligible 
for compensation or Class I treatment for any dental disorder.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 of this chapter.  See 
38 C.F.R. § 3.381(a).  However, the Veteran is contending that 
she is entitled to service connection for dental treatment on the 
basis that her dental disorder is caused by her service-connected 
GERD.  The Board notes that there is no competent opinion of 
record indicating that the Veteran's GERD causes a dental 
disorder.  Nevertheless, the Veteran's claimed disability is not 
one that qualifies under any of the categories relating to VA 
dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 
17.161.

As such, the preponderance of the evidence is against the claim 
for entitlement to service connection for a dental disorder, 
claimed as secondary to service-connected GERD.  There is no 
doubt to be resolved, and service connection is not warranted.

III.  CUE Claim - Back

The procedural and factual history of the Veteran's claim is as 
follows.

In a May 23, 2006, decision, the RO denied the Veteran's claim of 
entitlement to service connection for a back condition with 
intermittent radiculopathy and sciatica.  The RO indicated that 
the service records were negative for a diagnosis of a chronic 
back disability.  Post-service VA records showed treatment for 
low back pain.  The December 2005 VA examination showed a 
diagnosis of lumbar strain with intermittent radiculopathy and 
with secondary sciatica.  The examiner opined that it was not 
likely that the Veteran's current low back condition and sciatic 
nerve condition were secondary to her knee condition.  It was 
more likely that the back condition was caused by aging and 
weight.  The RO determined that evidence did not link the current 
low back strain with intermittent radiculopathy and sciatic to 
her service-connected disabilities of the knees.  The evidence 
also did not show that the low back condition was incurred in or 
caused by service.  Service connection was denied on a direct and 
secondary basis.

The Veteran filed a notice of disagreement with this denial in 
June 2006 but withdrew this claim in a December 2006 written 
statement.

In her August 2007 written statement, the Veteran indicated that 
she claimed clear and unmistakable error in the May 23, 2006, 
rating decision that denied service connection for her back 
condition.  She indicated that service treatment records clearly 
reflect that there was more than intermittent treatment for her 
back.  While there was one record showing a possible diagnosis of 
spina bifida occulta, there was still no doubt that her back 
problems were either incurred in or aggravated while on active 
duty.  For four years, she worked as part of a three-person crew 
that loaded missiles weighing 270 pounds each.  She had constant 
back pain at the end of the day.

In a November 2007 written statement, the Veteran indicated that 
there should be a presumption of soundness at the time she 
entered service.

In an April 2008 written statement, the Veteran's representative 
contended that the Veteran had a normal spine examination at 
entry into service and was treated for a back disorder during 
service.  Therefore, it was the rigors of the military that 
aggravated her back condition, even if it was congenital.

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
results would have been manifestly different but for the error.  
See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (holding 
that in order to prove the existence of clear and unmistakable 
error, a claimant must show that an error occurred that was 
outcome-determinative, that is, an error that would manifestly 
have changed the outcome of the prior decision); Hines v. 
Principi, 18 Vet. App. 227, 235 (2004).

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is clear 
and unmistakable error present in a prior rating decision.  These 
are (1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Russell v. Principi, 3 Vet. App. at 313-14.

The Board finds that the arguments advanced by the Veteran allege 
clear and unmistakable error with the requisite specificity.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board will 
therefore adjudicate the merits of his claims.

At issue is whether there is CUE in the RO rating decision dated 
May 23, 2006.  At that time of the May 23, 2006, RO rating 
decision, there was no evidence of in-service treatment for a 
chronic back disability.  While there was evidence of a post-
service diagnosis of a low back disability, there was no 
competent evidence that such diagnosis was related to service, 
and there was an opinion from a VA examiner indicating that the 
low back disability was not due to the Veteran's service-
connected knee disabilities; instead, the low back disability was 
noted to be due to aging and weight.  As such, there was a 
tenable basis for RO's determination denying her claim of service 
connection for a back disorder.  Thus, the RO rating decision was 
not clearly and unmistakably erroneous.  Bustos; Hines.

In reaching this conclusion, the Board notes the Veteran's 
contention that she should be afforded the presumption of 
soundness upon entry into service.  However, there is no evidence 
in the May 23, 2006, RO rating decision that she was not afforded 
the presumption of soundness, and the Veteran has provided no 
evidence to support this contention.

The Veteran has also contended that there was more than 
intermittent treatment for her back in service, and there was no 
doubt that her back disorder was either incurred in or aggravated 
by service, due to her work loading missiles and her daily back 
pain.  However, the appellant did not identify and the Board does 
not find any statutory or regulatory provisions extant at the 
time that were overlooked or that were applied but not relevant 
to the Veteran's back disorder.  There is no indication in the 
record that the correct facts relevant to the Veteran's symptoms, 
diagnoses, and treatment, as they were known at the time, were 
not before or considered by the adjudicator.

The Board concludes that the RO considered the relevant criteria 
and all the evidence of record, including the service records, 
post-service records, and VA opinion, and determined the outcome 
by weighing the probative value of this evidence.  Regrettably, 
the Board concludes that revision of the RO decision of May 23, 
2006, on the basis of clear and unmistakable error is not 
warranted because the contended error is not the rare kind of 
error of fact or law that compels the undebatable conclusion, to 
which reasonable minds could not differ, that the result in the 
decision in question would have been manifestly different but for 
the error.

IV.  Increased Rating Claims

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.

GERD

The Veteran's GERD is rated 10 percent disabling under the 
criteria of 38 C.F.R. § 4.114, Diagnostic Code 7346 (2009).  
Under Diagnostic Code 7346, hernia hiatal is rated 10 percent 
disabled with two or more of the symptoms for the 30 percent 
evaluation of less severity.  A 30 percent rating is warranted 
with persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health.  
A 60 percent rating is warranted with symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.

In an April 2007 written statement, the Veteran indicated that 
her GERD caused intense, persistent heartburn and a choking 
sensation.  At times, she felt like she was experiencing a heart 
attack.

A May 2007 VA outpatient treatment record shows the Veteran 
described episodes of chest pain that led her to believe she was 
having a heart attack.  An upper gastrointestinal series showed 
mild esophageal reflux into the esophagus.  A small sliding 
hiatal hernia was present.  The impression was symptomatic GERD.

In September 2007, the Veteran underwent VA examination.  She 
described heartburn and reflux symptoms.  She had been treated 
with over-the-counter and prescription medications.  She 
described pain in her chest that sometimes radiated around the 
precordium.  She also had classic heartburn symptoms of burning 
in the substernal region.  She had regurgitation of a small 
amount of food when she was brushing her teeth, burping, or lying 
down.  She described dysphagia.

In a November 2007 written statement, the Veteran indicated that 
she had several ongoing episodes of chest pain, during which she 
felt that she was unable to swallow and was choking.  She 
experienced progressively worsening problems with dysphagia, 
pyrosis, and regurgitation.  She also experienced shooting pains 
throughout her chest, shoulders, and arms on a daily basis.

In January 2009, the Veteran underwent VA examination.  She 
complained of intermittent heartburn daily.  There was substernal 
burning that was worsened by tomatoes, stress, thick fluids, 
chocolate, cheese, coffee, and meats.  There was occasional 
nausea every several weeks, rare episodes of vomiting, and 
occasional food regurgitation at night.  The Veteran indicated 
that she lost six weeks of work in the past twelve months, mostly 
due to her knees but also due to her GERD.  The diagnosis was 
GERD with no functional impairment.

In August 2009, the Veteran underwent VA examination.  She 
reported a constant acidic sensation in the middle part of her 
abdomen.  All foods bothered her.  She got the sensation when 
eating that food would get stuck, and she would choke.  The 
diagnosis was hiatal hernia.

In March 2010, the Veteran underwent VA examination.  She 
described increasing symptoms in the past twelve months.  This 
included food sticking in the mid-esophageal region.  Cold water 
made this worse.  This happened twice a week.  Tomato-based foods 
made it worse.  There was no history of malnutrition, anemia, 
weight loss or gain, abnormal appetite, hematemesis, melena, 
abdominal distension, constipation, diarrhea, anal fistula, or 
hemorrhoids.  The diagnosis was GERD.  The examiner noted that 
the Veteran had significant heartburn and dysphagia.

Based on a review of the record, the Board finds that a 30 
percent rating is warranted for GERD.  Specifically, the evidence 
shows persistent symptoms of heartburn, choking, reflux, chest 
pain, pain in the precordium, regurgitation, and dysphasia.  
Furthermore, the Board finds that these symptoms result in 
considerable impairment of the Veteran's health.

However, a 60 percent rating under Diagnostic Code 7346 is not 
warranted because there is no evidence of vomiting, material 
weight loss, hematemesis, melena, or anemia, and there is no 
evidence that the Veteran's GERD results in severe impairment of 
her health.  In fact, the evidence shows that the Veteran's GERD 
had no functional impairment, as noted by the January 2009 VA 
examiner.

For the foregoing reasons, the Board concludes that the record 
supports assignment of a 30 percent but no higher rating for 
GERD.  The Board has applied the benefit-of-the doubt doctrine in 
determining that the criteria for an initial 30 percent rating 
are met, but finds that the preponderance of the evidence is 
against assignment of any higher rating.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).

Left and Right Knees

The Veteran's degenerative joint disease of the left and right 
knees are each rated as 10 percent disabling under the criteria 
of 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2009).

The Veteran's right knee subluxation is rated 10 percent 
disabling under the criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).

Pursuant to Diagnostic Code 5010, arthritis due to trauma should 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is evaluated on the basis 
of limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  The limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides that flexion of the leg limited to 
45 degrees warrants a 10 percent rating, and flexion of the leg 
limited to 30 degrees warrants a 20 percent rating.

Diagnostic Code 5257 provides that recurrent subluxation or 
lateral instability of the knee is rated 10 percent when slight, 
20 percent when moderate, and 30 percent when severe.

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with repeated 
use or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

January 2006 VA outpatient treatment records show that the 
Veteran underwent physical therapy and was given a knee brace for 
her right knee.

In February 2007, the Veteran had a VA examination.  Her knees 
continued to cause her pain.  There was intermittent swelling and 
some instability.  She had neoprene sleeves that she wore when 
she walked a lot.  She could stand for twenty minutes.  On 
examination, she could stand on her heels and toes with pain.  
There was no edema, effusion, heat, redness, abnormal movement, 
or tenderness of either knee.  She had guarding movements of each 
knee.  Range of motion of each knee was 0 degrees of extension 
and 120 degrees of flexion.  There was pain with motion and 
fatigability with repetition.  Lachman's and McMurray's tests 
were negative.  There was no laxity.  Strength was normal, and 
sensation was intact.  The diagnosis was right and left minimal 
bilateral degenerative changes.  The examiner stated that there 
were no additional functional limitations of either knee, to 
include loss of range of motion, during flare-ups or secondary to 
repetitive use of the joint, painful motion, weakness, lack of 
endurance, or incoordination.

In December 2007, the Veteran underwent VA examination.  She 
reported constant pain in her knees.  She had stiffness after 
sitting for long periods of time and difficulty standing after 
sitting.  She was not as active as she used to be.  She reported 
intermittent but frequent use of orthotics and a brace.  The 
Veteran could stand for 15 to 30 minutes and could only walk a 
few yards.  She reported pain, giving way, stiffness, and 
instability of both knees.  She reported weakness of the right 
knee.  There were no episodes of dislocation or subluxation.  
There were daily episodes of locking.  She described moderate 
daily flare-ups that lasted for one to two weeks.  There was 
swelling.

On examination, the Veteran's gait was normal.  With regard to 
both knees, there was no edema, effusion, instability, weakness, 
redness, heat, or abnormal condition.  There was tenderness 
throughout the knee joint and patella and guarding of movement.  
Range of motion was 0 to 130 degrees.  There was pain with all 
ranges of motion.  Anterior drawer sign and Lachman's test were 
negative.  Medial and lateral collateral ligament stress tests 
were normal.  McMurray's test was positive with medial and 
lateral joint line tenderness.  Strength was normal.  There was 
no additional function limitation during flare-ups.

The examiner noted that the examination was difficult to perform 
due to increased pain behavior, including hypersensitivity to 
superficial palpation with complaints of significant pain, 
shaking and tremors of the lower extremities with any movement, 
and withdrawal with superficial palpation.  In spite of the pain 
behaviors, range of motion remained relatively normal.  There was 
no ankylosis.  The diagnosis was bilateral knee degenerative 
joint disease.  Some daily activities were affected.

Private treatment records dated in December 2007 and January 2008 
show the Veteran complained of constant and daily tenderness in 
the knees.  She tried braces and arch supports.  The Veteran 
walked with a significant antalgic gait, keeping both knees 
flexed at approximately 10 degrees.  When the physician attempted 
to extend her knees, she shook and stated that she had too much 
discomfort to fully extend.  However, after some time, she was 
able to extend both knees.  She had significant tenderness over 
both knees and positive apprehension signs when in full 
extension.  Lachman's and posterior drawer tests seemed negative.  
Both knees were stable to varus and valgus stress.  Flexion was 
to 110 degrees in both knees.  X-rays revealed mild degeneration 
of the medial compartments of both knees.  There was also fairly 
significant subluxation of both the left and right kneecaps.  The 
assessment was bilateral kneecap subluxation with a history of 
bilateral kneecap dislocations.

In a June 2008 written statement, the Veteran indicated that she 
had fallen down stairs twice since December 2007, due to her 
knees.

August 2008 private treatment records show that the Veteran 
underwent right knee arthroscopic patellofemoral debridement.  
She was very tentative about performing range of motion 
activities with her right knee.  She could extend to 5 degrees 
and flex to 100 degrees.  The knee remained stable on testing.  
The assessment was severe degenerative arthritis of the right 
patellofemoral joint with a history of patellofemoral 
subluxation.

An October 2008 private report of bilateral knee x-rays indicated 
that there was no evidence of patellar subluxation.

October 2008 private reports of bilateral knee MRIs indicate that 
there was advanced patellofemoral joint degenerative arthrosis 
and associated lateral subluxation of the right patella.  On the 
left, there was patellofemoral joint degenerative disease with 
chondromalacia.

In January 2009, the Veteran underwent VA examination.  She 
complained of constant pain, which increased with stairs, 
walking, bending, and exercise.  There was occasional swelling, 
constant stiffness, giving way, catching, and locking.  Limping 
favoring the right leg was noted.  There was somewhat less pain 
in the left knee than in the right.  She limped and used a cane 
all the time.  She stated that she lost six weeks of work in the 
past twelve months, primarily due to her knees.  She 
intermittently used bilateral knee braces.  She reported three 
falls in the last year due to her knees.

On examination, there was moderate tenderness even to very light 
touch.  There was no effusion, edema, redness, heat, 
inflammation, or instability.  There was intermittent twitching 
and moderate guarding of movement.  Range of motion of both knees 
was 0 to 130 degrees.  McMurray test was normal although limited 
due to guarding.  Medial and lateral collateral ligament testing 
was normal.  Drawer test was negative, although limited due to 
guarding and pain behavior.  Lachman's test could not be 
performed due to guarding and pain behavior.  There was no 
additional functional limitation due to flare-ups.

The examiner indicated that there was positive evidence of 
nonorganic physical signs with regard to tenderness and 
overreaction.  Nonorganic signs indicated that pain magnification 
behavior is likely present.  The symptoms and behavior are 
disproportionate to the objective examination.  The objective 
physical examination and test results do not support the severity 
of the disability suggested by the Veteran's subjective 
complaints and behavior.  The diagnoses were right knee 
degenerative joint disease, post arthroscopy, and left knee 
degenerative joint disease.

In August 2009, the Veteran underwent VA examination.  She had 
constant pain in her knees.  She reported episodes of falling and 
locking.  She could walk about a half mile and stand for ten to 
fifteen minutes.  It was difficult to use stairs.  On 
examination, range of motion was from 0 to 140 degrees in both 
knees.  There was tenderness and guarding of movement.  Strength 
was normal.  McMurray test was negative.  Medical and lateral 
collateral ligament testing was normal.  Drawer test and 
Lachman's test were negative.  The gait was normal.  There was no 
additional functional impairment during flare-ups.  The diagnoses 
were right and left knee patellar subluxation with 
tricompartmental degenerative changes.

In March 2010, the Veteran underwent VA examination.  She felt 
unstable on her feet and had some fears that her right knee may 
lock up while driving.  She denied any falls in the last year and 
had limitations of sitting, standing, and walking.  Examination 
of the right knee revealed tenderness.  Range of motion was from 
0 to 110 degrees.  Strength was normal.  Her gait favored the 
right side.  The examiner commented that there may be additional 
functional impairment during flare-ups.  The left knee 
demonstrated range of motion from 0 to 140 degrees.  There was no 
additional functional limitation due to flare-ups of the left 
knee.

First, the Board finds that a 10 percent rating is warranted for 
the Veteran's left knee under the criteria of Diagnostic Code 
5257, for subluxation or lateral instability.  The evidence of 
record clearly shows that, like the right knee, the Veteran's 
left knee is productive of subluxation, as shown in December 2007 
and January 2008 private treatment records.  As such, both knees 
are assigned a 10 percent rating under Diagnostic Code 5010-5260 
and a 10 percent rating under Diagnostic Code 5257.

First, with regard to the left knee range of motion, the Board 
finds that there is no evidence of flexion limited to 30 degrees, 
such that an increase to a 20 percent rating under the criteria 
of 5260 is warranted.  The evidence demonstrates that the Veteran 
was always able to flex her left knee to 110 degrees, and there 
was no additional limitation of motion during flare-ups.  
Therefore, an increased rating under Diagnostic Code 5260 is not 
warranted.

As regards right knee range of motion, the evidence shows that 
the Veteran could always flex her right knee to at least 100 
degrees.  Therefore, an increase to a 20 percent rating under the 
criteria of Diagnostic Code 5260 is not warranted.

The Board has also considered functional impairment of the 
Veteran's left and right knees in making this determination.  
While he has complained of constant pain, the evidence shows that 
the functional impairment of her left and right knee disabilities 
results in flexion limited to 110 degrees on the left and 100 
degrees on the right.  Therefore, an increased rating based on 
functional impairment due to pain or during flare-ups is not 
warranted for flexion of either knee.

Additionally, the Board finds that the Veteran's left and right 
knees demonstrate no more than slight subluxation or lateral 
instability.  She reported using a brace on her right knee.  She 
also reported instability of both knees, with symptoms of giving 
way and locking.  She denied episodes of subluxation or 
dislocation.  On examination, there was no evidence of 
instability or laxity.  The Veteran reported two or three falls 
per year due to her knees.  Most recently in March 2010, the 
Veteran denied any falls in the past year.  This evidence 
establishes that the Veteran had no instability on examination 
and reported, at most, three falls in a year.  Based on this 
evidence, the Board finds that the Veteran has shown no more than 
slight subluxation or lateral instability of each knee.  As such, 
a rating in excess of 10 percent for subluxation of the left or 
right knee is not warranted.

Furthermore, the Board finds that a rating is not warranted under 
any other diagnostic codes.  The Board acknowledges that private 
treatment records dated in December 2007 and January 2008 show 
that the Veteran walked with an antalgic gait, with both knees 
flexed at 10 degrees.  However, this is not evidence that the 
Veteran was unable to extend her knees to 0 degrees.  All other 
evidence, including a VA examination report dated one week 
following the private record, shows the Veteran could flex to 0 
degrees, with the exception of an August 2008 private record 
showing the Veteran extended her right knee to 5 degrees.  
Nevertheless, the Veteran has not demonstrated compensable 
limitation of extension of either knee, even taking into account 
functional impairment due to pain or during flare-ups.

In reaching the above determinations, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has 
resolved reasonable doubt the Veteran's favor in assigning a 
separate 10 percent rating for subluxation of the left knee, the 
Board also finds that the preponderance of the evidence is 
against assignment of ratings greater than 10 percent for 
degenerative joint disease of the left and right knees and a 
rating in excess of 10 percent for right knee subluxation.  Id.

All Increased Rating Claims

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
The first question is whether the schedular rating adequately 
contemplates the Veteran's disability picture.  Thun, 22 Vet. 
App. at 115.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is, therefore, adequate, and no 
referral is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other related 
factors such as those provided by the regulation as governing 
norms.  If the Veteran's disability picture meets the second 
inquiry, then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether an extraschedular rating is 
warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for her 
disabilities and that the manifestations of the disabilities are 
contemplated by the schedular criteria.  While the Veteran has 
reported that she has lost time from work due to her knees and 
GERD, there is no reason to believe that the average industrial 
impairment from the disabilities would be in excess of that 
contemplated by the schedular criteria.  The Board points out 
that higher ratings are available for each of the Veteran's 
service-connected disabilities.  Therefore, referral of the case 
for extra-schedular consideration is not in order.




ORDER

Service connection for a dental disorder, claimed as secondary to 
service-connected GERD, is denied.

The Veteran's application for revision of the May 23, 2006, RO 
rating decision on the basis of CUE is denied.

A 30 percent initial evaluation for GERD is granted, subject to 
the laws and regulations governing the payment of VA benefits.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee is denied.

A 10 percent initial evaluation for left knee subluxation is 
granted, subject to the laws and regulations governing the 
payment of VA benefits.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee is denied.

Entitlement to an evaluation in excess of 10 percent for right 
knee subluxation is denied.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


